Appeal from a decision of the Workmen’s Compensation Board, filed April 16, 1970. On March 25, 1969 claimant, a core machine operator, sustained an injury to his back while in the course of employment. Although he had previously suffered several back injuries, the last in 1958, he had no back problems during the intervening 11 years. The board found that claimant’s disability “was causally related solely” to such accidental injury. The board was under no compulsion to apportion the award among the prior back injuries and the instant one (Matter of Engle v. Niagara Mohawk Power Corp., 6 N Y 2d 449; Matter of Rados v. Woodlawn Water Supply Dist., 31 A D 2d 879) and its conclusion is supported by substantial medical evidence (Matter of Longiaru v. Brennan & Sloan, 32 A D 2d 681; Matter of Rados v. Woodlawn Water Supply Dist., supra). Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Reynolds, Greenblott, Sweeney and Simons, JJ., concur.